                      Case 2:18-cv-03187-MCE-KJN Document 12 Filed 07/03/19 Page 1 of 2

                 1    JUSTIN KIRK TABAYOYON (SBN 2889s7)
                      LAV/ OFFICES OF JUSTIN K. TABAYOYON
                2     1000 North Texas Street, Suite A
                      Fairfield, C1t94533
                 J    Telephone: (7 07) 726-6009
                      Facsimile: (925) 826-3 504
                4

                 5    Attorneys for Plaintiff
                      STEPHEN M. TALAMANTES
                 6

                 7

                 8
                                                    I.INITED STATES DISTRICT COURT
                 9
                                                   EASTERN DISTRICT OF CALIFORNIA
               10
                      STEPHEN M. TALAMANTES,                             Case   No.   2: I 8-CV-03   1   87-MCE-KJN
               11
                                     Plaintifß,                          STIPULATION AND ORDER OF
               T2                                                        DISMISSAL
                             v
               I3
                      SOLANO COLTNTY, a govemment entity;
               t4     DALTON MCCAMPBELL, individually and
                      in his official capacity as a Deputy Sheriff for
               15     Solano County Sheriff s Department,

               16                    Defendants.

               T7
                             IT IS HEREBY STIPULATED by and between the parties to this action, through the
               18
                      plaintiffs attorneys of record and through the defendants' attorneys of record, that the above-
               l9
                      captioned action be, and hereby is, dismissed with prejudice pursuant to Federal Rule of Civil
               20
                      Procedure 41(a)(1), each side to bear its own fees and costs.
               2T

               22
                      DATED: July 3,2019                                 LAW OFFICES OF JUSTIN K. TABAYOYON
               23

               24

               25                                                        By : lsl .Iustin                  løs authorized on

               26                                                               JUSTIN
                                                                                Attorney for Plaintiff
               27
                                                                                STEPHEN TALAMANTES
               28

                                                                         1

                                                                                  STIPULATION AND ORDER OF DISMISSAL
                                                                                                          2: I 8-CV-03 I   87-MCE-KJN
405785.1 1579.45097
                      Case 2:18-cv-03187-MCE-KJN Document 12 Filed 07/03/19 Page 2 of 2

                  1
                      DATED: July 3,2019                      SELMAN BREITMAN LLP
                  2
                  1
                  J

                  4                                           By:    lsl Døníelle K.   Lew
                                                              July   3" 2019)
                  5                                                  DANIELLE K. LEWIS
                                                                     Attomey For Defendants
                  6                                                  COUNTY OF SOLANO AND
                                                                     DALTON MCCAMPBELL
                  7

                  8
                                                            ORDER
                  9
                                IT IS SO ORDERED.
                 10

                 11    Dated:                         By:
                                                             Hon. Morrison C. England, Jr.
                 l2                                          United States District Judge
                                                             Eastern District of California
                 13

                 t4
                 15

                 T6

                 T7

                 18

                 19

                20

                2l
                22

                23

                24

                25

                26

                27

                28

                                                              2
                                                                        STIPULATION AND ORDER OF DISMISSAL
                                                                                             2: I 8-CV-03 I   87-MCE-KJN
405785.1 1579.45097
